DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARY L. CHEVALIER,
                             Appellant,

                                    v.

                        TYLER J. EMMERSON,
                              Appellee.

                              No. 4D20-1800

                          [December 10, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 502019DR000273.

   Mary L. Chevalier, Delray Beach, pro se.

   Jonathan S. Root of Jonathan S. Root, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.